 

Exhibit 10.30

 

INV.SPV.FL

%document%

 

{to be typed on the headed notepaper of

Santander Corporate Banking}

 

To:ARC PFBFDUK001, LLC

 

(registered in the state of Delaware) (Borrower)

 

Address:               2711 Centerville Road

 

Suite 400

 

Wilmington

 

Delaware

 

19808 USA

 

Date:30th January 2014

 

Dear Sirs

 

1Facility

 

This letter sets out the terms and conditions on which the Lender agrees to make
available to the Borrower a term loan facility in an amount not exceeding
£12,750,000.

 

2Definitions and interpretation

 

Words and expressions used in this letter are defined in Schedule 1 and this
letter shall be construed in accordance with Schedule 1.

 

3Purpose

 

3.1The Borrower shall apply the Loan towards the purchase of the Property.

 

3.2The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this letter.

 

4Conditions of utilisation

 

4.1The Borrower may not request the Loan unless the Lender has received all of
the documents and other evidence listed in Schedule 2, in a form and substance
satisfactory to the Lender.

 

4.2The Loan shall not be made unless on the proposed Utilisation Date:

 

(a)no Default is continuing or would result from the proposed Loan; and

 

(b)the representations and warranties in clause 15 are true.

 

4.3The Loan shall be drawn down as a single advance.

 

1

INV.SPV.FL

  

5Utilisation

 

5.1The Borrower may request the Loan by delivering a notice to the Lender not
later than 10 am two Business Days prior to the proposed Utilisation Date (or
such other period as the Lender may agree).

 

5.2That notice is irrevocable and must specify:

 

(a)the proposed Utilisation Date (being a Business Day within the Availability
Period);

 

(b)the amount of the Facility to be drawn (which must not exceed £12,750,000);
and

 

(c)the account to which the Loan should be credited.

 

6Repayment

 

6.1The Borrower shall repay the Loan in full (together with all other sums
outstanding to the Lender under this letter) on or before the Final Repayment
Date.

 

6.2The Borrower may not reborrow any part of the Facility which is repaid.

 

7Illegality, prepayment and cancellation

 

7.1If it becomes unlawful for the Lender to perform any of its obligations under
this letter or to fund the Loan:

 

(a)on the Lender notifying the Borrower in writing, the Facility will be
immediately cancelled; and

 

(b)the Borrower shall repay the Loan on the date specified by the Lender (being
no earlier than the last day of any applicable grace period permitted by law).

 

7.2The Borrower may, if it gives the Lender not less than 5 Business Days prior
written notice, prepay the whole or any part of the Loan (but, if in part, being
an amount that reduces the Loan by a minimum amount and an integral multiple of
£100,000).

 

7.3

 

(a)If:

 

(i)any sum payable to the Lender by the Borrower is required to be increased
under clause 11.1(b); or

 

(ii)the Lender claims indemnification from the Borrower under clause 12.1,

 

the Borrower may, whilst the circumstance giving rise to the requirement to pay
an increased amount or indemnification continues, give the Lender written notice
of its intention to prepay the Loan in full.

 

(b)On the date specified by the Borrower in a notice under clause 7.3(a), the
Borrower shall repay the Loan in full.

 

7.4

 

2

INV.SPV.FL

  

(a)Any notice of prepayment given under this clause 7 shall be irrevocable and
shall specify the date on which the relevant prepayment is to be made and the
amount of that prepayment.

 

(b)Any prepayment under this letter shall be made together with accrued interest
on the amount prepaid and any amounts due under clause 13.

 

(c)The Borrower may not reborrow any part of the Facility which is prepaid.

 

(d)The Borrower shall not repay or prepay all or any part of the Loan except at
the times and in the manner expressly provided for in this letter.

 

8Interest

 

8.1

 

(a)Interest shall accrue on the Loan for each applicable Interest Period at the
percentage rate per annum which is the aggregate of:

 

(i)the Margin;

 

(ii)LIBOR; and

 

(iii)the Mandatory Cost.

 

(b)The Borrower shall pay accrued interest on the Loan on each Interest Payment
Date.

 

(c)The Lender shall notify the Borrower of the determination of a rate of
interest under this letter.

 

8.2

 

(a)The first Interest Period for the Loan shall start on the Utilisation Date
and end on 30 April 2014.

 

(b)Each subsequent Interest Period shall start on the expiry of the previous
Interest Period and end on the next Interest Payment Date.

 

(c)No Interest Period for the Loan shall extend beyond the Final Repayment Date.

 

8.3If an Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period will instead end on the next Business Day in that
month (if there is one) or the preceding Business Day (if there is not).

 

8.4

 

(a)If the Borrower fails to pay any amount payable by it under a Finance
Document on its due date, default interest shall accrue on the overdue amount
from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to clause 8.4(b), is 2 per cent higher than
the rate which would have been payable if the overdue amount had, during the
period of non-payment, constituted the Loan for successive Interest Periods,
each of a duration selected by the Lender (acting reasonably). Any interest
accruing under this clause 8.4 shall be immediately payable by the Borrower on
demand by the Lender.

 

3

INV.SPV.FL

  

(b)If any overdue amount consists of all or part of the Loan which became due on
a day which was not the last day of an Interest Period relating to the Loan:

 

(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to the Loan;
and

 

(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be 2 per cent higher than the rate which would have
applied if the overdue amount had not become due.

 

(c)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

8.5

 

(a)If a Market Disruption Event occurs in relation to the Loan for any Interest
Period, then the rate of interest on the Loan for that Interest Period shall be
the rate per annum which is the sum of:

 

(i)the Margin;

 

(ii)the rate notified to the Borrower by the Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
the Lender of funding the Loan from whatever source it may reasonably select;
and

 

(iii)the Mandatory Cost.

 

(b)In this letter, Market Disruption Event means that at or about 11 am on the
first day of the relevant Interest Period:

 

(i)the Screen Rate is not available; and

 

(ii)the Lender (acting reasonably) determines that, by reasons of circumstances
affecting the London Interbank Market generally, adequate and fair means do not
existing for ascertaining LIBOR for that Interest Period.

 

(c)If a Market Disruption Event occurs and the Lender or the Borrower so
requires, the Lender and the Borrower shall enter into negotiations (for a
period of not more than 20 Business Days) with a view to agreeing a substitute
basis for determining the rate of interest.

 

8.6The Borrower shall ensure that, no later than 1 Business Day after the
Utilisation Date, Hedging Arrangements are in place (in a form acceptable to the
Lender) in respect of not less than 100% of the Loan and that such Hedging
Arrangements are maintained for the term of the Facility. The Borrower shall
provide the Lender with all such information as the Lender may reasonably
request from time to time in relation to the Hedging Arrangements.

 

9Bank accounts

 

9.1The Borrower shall maintain with the Lender, a current account in the name of
the Borrower designated as "Rent Account" and shall not, without the prior
written consent of the Lender (such consent not to be unreasonably withheld,
delayed or conditioned), maintain any other

 

4

INV.SPV.FL

  

bank account, save that the Borrower shall be permitted to open and maintain
other bank accounts with the Lender that are required to be held pursuant to any
additional facility arrangement entered into between the Borrower and the
Lender.

 

9.2The Borrower shall procure that all Net Rental Income and all other amounts
received by the Managing Agent are paid into the Rent Account in cleared funds
on or before each Interest Payment Date.

 

9.3If, notwithstanding clause 9.2, the Borrower receives any amount otherwise
than by credit to the Rent Account or through the Lender, the Borrower shall pay
that amount into the Rent Account or to the Lender immediately on receipt and
shall, in the meantime, hold that payment subject to the security created by the
Finance Documents.

 

9.4If the Rent Account is maintained with the Lender:

 

(a)subject to clause 9.4(b) and to the requirement that any amounts paid into
the Rent Account for a particular purpose must be used for that purpose, the
Borrower shall have signing rights in relation to the Rent Account and may
withdraw any amount from the Rent Account for any purpose;

 

(b)while a Default is continuing, only the Lender may withdraw sums from the
Rent Account;

 

(c)the Lender may, at any time, apply any monies standing to the credit of the
Rent Account in or towards payment of any amount then due and payable to it but
unpaid under the Finance Documents;

 

(d)the Lender shall not be responsible to the Borrower for any non-payment of
any liability of the Borrower which could be paid out of moneys standing to the
credit of the Rent Account. The Lender shall not be liable to the Borrower for
any withdrawal wrongly made if made in good faith; and

 

(e)the Lender may delegate its powers of withdrawal under this clause 9 to any
administrator, receiver and/or manager.

 

9.5The Lender shall, provided that no Event of Default has occurred that is
continuing, permit the Borrower to transfer a sum equal to one sixth of the
Deposit (plus accrued interest on such principal amount) from the Charged
Account to the Rent Account on each of the six Interest Payment Dates
immediately following the Utilisation Date.

 

10Fees

 

The Borrower shall pay to the Lender a non-refundable arrangement fee of
£127,500 on the Utilisation Date.

 

11Tax gross up and indemnities

 

11.1

 

(a)The Borrower shall make all payments to be made by it under any Finance
Document without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)If a Tax Deduction is required by law to be made by the Borrower the amount
of the payment due from the Borrower shall be increased to an amount which
(after making

 

5

INV.SPV.FL

  

any Tax Deduction) leaves an amount equal to the payment which would have been
due if no Tax Deduction had been required.

 

11.2The Borrower shall pay, and, on demand, indemnify the Lender against any
cost, loss or liability the Lender incurs in relation to, all stamp duty,
registration and other similar Taxes payable in respect of any Finance Document.

 

11.3All amounts payable under a Finance Document by the Borrower shall be deemed
to be exclusive of any VAT. If VAT is chargeable, the Borrower shall pay to the
Lender (in addition to and at the same time as paying such amount) an amount
equal to the amount of the VAT.

 

11.4Subject to clause 11.6 below, each of the Borrower and the Lender shall,
within ten Business Days of a reasonable request by the other party:

 

(a)confirm to the other whether it is:

 

(A)        a FATCA Exempt Party; or

 

(B)        not a FATCA Exempt Party; and

 

(b)supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable "passthru payment
percentage" or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
party reasonably requests for the purposes of that other party's compliance with
FATCA.

 

11.5If a Party confirms to the other pursuant to 11.4(a) above that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

11.6Clause 11.4 above shall not oblige the Lender to do anything which would or
might in its reasonable opinion constitute a breach of:

 

(a)any law or regulation;

 

(b)any fiduciary duty; or

 

(c)any duty of confidentiality.

 

11.7If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with clause 11.4 above (including, for
the avoidance of doubt, where clause 11.6) above applies), then:

 

(a)if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such Party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

 

(b)if that Party failed to confirm its applicable "passthru payment percentage"
then such party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable "passthru payment percentage" is
100%,

 

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

11.8Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to

 

6

INV.SPV.FL

  

increase any payment in respect of which it makes such a FATCA Deduction or
otherwise compensate the recipient of the payment for that FATCA Deduction.

 

11.9Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment.

 

12Increased Costs

 

12.1

 

(a)Subject to clause 12.2, the Borrower shall, on demand by the Lender, pay to
the Lender the amount of any Increased Costs incurred by the Lender as a result
of (i) the introduction of or any change in (or in the interpretation or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this letter.

 

(b)In this letter, Increased Costs means:

 

(i)a reduction in the rate of return from the Facility or on the Lender's
overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by the Lender to the extent that it is
attributable to the Lender having entered into the Facility or funding or
performing its obligations under any Finance Document.

 

12.2Clause 12.1 does not apply to the extent any Increased Cost is:

 

(a)attributable to a Tax Deduction required by law to be made by the Borrower;

 

(b)compensated for by the payment of the Mandatory Cost;

 

(c)attributable to the wilful breach by the Lender of any law or regulation; or

 

(d)attributable to a FATCA Deduction required to be made by the Borrower.

 

13Other indemnities

 

13.1The Borrower shall within 3 Business Days of written demand, indemnify the
Lender against any cost, loss or liability incurred by it as a result of:

 

(a)the occurrence of any Event of Default; or

 

(b)the Loan not being advanced on, or being advanced on a date other than, the
Utilisation Date specified in any notice delivered pursuant to clause 5.1 other
than as a result of a breach by the Lender of its obligations under this letter.

 

7

INV.SPV.FL

  

13.2The Borrower shall, on demand by the Lender, pay to the Lender the LIBOR
Break Costs attributable to all or any part of a Loan or Unpaid Sum being paid
by the Borrower on a day other than the last day of an Interest Period for the
Loan or Unpaid Sum.

 

13.3The Lender shall within 3 Business Days of certification by the Lender, pay
to the Rent Account any LIBOR Break Gain.

 

14Costs and expenses

 

14.1The Borrower shall pay to the Lender within 3 Business Days of written
demand the amount of all costs and expenses (including legal fees and fees in
respect of the Valuation) properly incurred by it in connection with:

 

(a)the negotiation, preparation and execution of this letter and any document
referred to in this letter or a Security Document, subject to an overall limit
in the amount of £9,000 plus VAT thereon where applicable and disbursements;

 

(b)the preparation of the initial Valuation, subject to an overall limit in the
amount of £13,056 (including VAT and disbursements);

 

(c)any other Finance Document executed after the Utilisation Date; and

 

(d)any amendment, release, waiver or consent requested by the Borrower in
relation to a Finance Document.

 

14.2The Borrower shall within 3 Business Days of written demand pay to the
Lender the amount of all costs and expenses (including legal fees) incurred by
the Lender in connection with enforcement of, or the preservation of any rights
under, any Finance Document.

 

15Representations

 

The Borrower makes the representations and warranties set out in this clause 15
to the Lender on the date of this letter and on the Utilisation Date.

 

15.1

 

(a)The Borrower is a body corporate, duly incorporated and validly existing
under the law of the jurisdiction of its incorporation.

 

(b)The Borrower has the power to own its assets and carry on its activities as
they are being conducted.

 

15.2Each Finance Document is in full force and effect and the obligations
expressed to be assumed by the Borrower in each Finance Document to which it is
a party are legal, valid, binding and enforceable obligations, subject to the
Reservations and any qualification set out in any legal opinion or Report
addressed to the Lender in connection with the Finance Documents. The Lender
agrees that the Borrower shall not be in breach of this clause 15.2 as a result
of the Hedging Arrangements being entered into by the Borrower within 1 Business
Day of the Utilisation Date in accordance with clause 8.6.

 

15.3The entry into and performance by the Borrower of, and the transactions
contemplated by, the Finance Documents to which it is a party do not and will
not conflict with:

 

(a)any law or regulation applicable to it; or

 

8

INV.SPV.FL

  

(b)its constitutional documents (if any).

 

15.4The entry into and performance by it of, and the transactions contemplated
by, the Finance Documents to which it is a party do not and will not conflict
with any agreement or instrument binding on it or any of its assets nor oblige
it to create any Security over any of its assets (other than under a Security
Document).

 

15.5The Borrower has the power to enter into, perform and deliver, and has taken
all necessary action to authorise its entry into, performance and delivery of,
the Finance Documents to which it is a party and the transactions contemplated
by those Finance Documents.

 

15.6All Authorisations required:

 

(a)to enable the Borrower lawfully to enter into, exercise its rights and comply
with its obligations under the Finance Documents to which it is a party; and

 

(b)to make the Finance Documents to which the Borrower is a party admissible in
evidence in its Relevant Jurisdictions,

 

have been obtained or effected (as appropriate) and are in full force and
effect.

 

15.7The choice of governing law of the Finance Documents to which it is a party
will be recognised and enforced in the Borrower's Relevant Jurisdictions,
subject to the Reservations and any qualification set out in any legal opinion
or Report addressed to the Lender in connection with the Finance Documents.

 

15.8Any judgment obtained in relation to a Finance Document in the jurisdiction
of the governing law of that Finance Document will be recognised and enforced in
the Borrower's Relevant Jurisdictions, subject to the Reservations and any
qualification set out in any legal opinion or Report addressed to the Lender in
connection with the Finance Documents.

 

15.9No Event of Default is continuing or is reasonably likely to result from the
making of the Loan.

 

15.10No litigation, arbitration, administrative or bankruptcy proceedings of or
before any court, arbitral body or agency is current or pending or, so far as
the Borrower is aware, threatened against it which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

 

15.11

 

(a)In each case save as disclosed in any Certificate of Title:

 

(i)the Borrower is the sole legal and beneficial owner of, and has good and
marketable title to, the Property subject to no Security;

 

(ii)there subsists no breach of any law or regulation which affects or might
reasonably be expected to affect the value of the Property;

 

(iii)there are no covenants, agreements, stipulations, reservations, conditions,
interests, rights or other matters whatsoever which affect the Property;

 

(iv)nothing has arisen or has been created or is subsisting which would be an
overriding interest over the Property;

 

9

INV.SPV.FL

  

(v)no facility necessary for the enjoyment and use of the Property is enjoyed on
terms entitling any person to terminate or curtail its use; and

 

(vi)the Borrower has not received notice of any adverse claim by any person in
respect of the ownership of the Property or any interest in it, nor has any
acknowledgement been given to any person in respect of the Property.

 

(b)Save as disclosed in any Certificate of Title, all deeds and documents
necessary to show good and marketable title to the Property are in the
possession of, or held to the order of, the Lender.

 

15.12The Borrower is not required to make any deduction for or on account of Tax
from any payment it may make under any Finance Document.

 

15.13

 

(a)All information supplied by it to the Lender in connection with the Finance
Documents was true and accurate in all material respects as at the date it was
provided or as at the date (if any) at which it was stated.

 

(b)All information supplied by or on behalf of the Borrower in connection with
the preparation of the Reports was true, complete and accurate in all material
respects at the dates supplied.

 

(c)All statements of fact in the Reports (other than the Certificate of Title)
are true and accurate in all material respects.

 

(d)So far as the Borrower is aware (having made due and careful enquiry), no
Report (other than the Certificate of Title) is misleading in any material
respect and there is no expression of opinion contained in, or any conclusion
reached in, any Report (other than the Certificate of Title) which is not fair
and reasonable.

 

(e)So far as the Borrower is aware (having made due and careful enquiry),
nothing has occurred or come to light since the date of any Report (other than
the Certificate of Title) which renders any material facts contained in that
Report (other than the Certificate of Title) inaccurate or misleading or which
makes any of the opinions or conclusions contained in the relevant Report (other
than the Certificate of Title) unfair or unreasonable.

 

(f)The Borrower has read the Certificate of Title and is not aware of any
material omission or inaccuracy in the Certificate of Title.

 

15.14The Repeating Representations are deemed to be repeated by the Borrower on
each Interest Payment Date, by reference to the facts and circumstances then
existing.

 

10

INV.SPV.FL

  

16Information undertakings

 

The undertakings in this clause 16 remain in force from the date of this letter
for so long as any amount is outstanding under the Finance Documents or the
Facility is available for drawing.

 

16.1The Borrower shall supply to the Lender as soon as the same become
available, but in any event within 270 days after the end of each of its
financial years its (unaudited) financial statements for that financial year.

 

16.2The Borrower shall procure that each set of financial statements delivered
under clause 16.1:

 

(a)is prepared using GAAP and accounting practices and financial reference
periods consistent with those applied in the preparation of the first set of
financial statements provided under clause 16.1; and

 

(b)give a true and fair view (if audited) or fairly present (if unaudited) of
its financial condition as at the end of, and results of operations for, the
period to which they relate.

 

16.3The Borrower shall supply to the Lender:

 

(a)all documents despatched by the Borrower to its creditors generally, at the
same time as they are despatched;

 

(b)promptly on becoming aware of them, the details of any litigation,
arbitration, administrative or bankruptcy proceedings which are current,
threatened or pending against it and which, if adversely determined, are likely
to have a Material Adverse Effect;

 

(c)immediate notification of any notice received by it under section 146 of the
Law of Property Act 1925 or any proceedings commenced or steps taken against it
for the forfeiture of any lease under which it holds an interest in the
Property;

 

(d)(unless otherwise agreed in writing by the Lender) no later than 28 days
following the end of each Interest Payment Date, a quarterly monitoring report
containing such information in respect of the Property and each Occupational
Lease as the Lender shall reasonably require such report to be in a form
acceptable to the Lender, but to include, without limitation, the following
information:

 

(i)the name of the tenant, or occupier;

 

(ii)the rent, service charge, VAT and any other payments payable and
(separately) paid in that Quarter;

 

(iii)details of any rent or service charges arrears;

 

(iv)details of any rent review agreed or in progress during that Quarter and any
rent review which will fall to be determined in the following Quarter;

 

(v)details of any expiry, termination or surrender or any notice of expiry,
termination or surrender given by the tenant;

 

(vi)details of any new lettings and licences proposed;

 

11

INV.SPV.FL

  

(vii)details of any new insurance claims and the progress of existing insurance
claims;

 

(viii)details of any dispute between the Borrower and any tenant or occupier of
the Property which, if adversely determined, would have or is reasonably likely
to have a Material Adverse Effect;

 

(ix)details of any sinking fund in respect of the Property;

 

(x)details of any proposed disposal of the Property (including negotiations for
the grant of any Occupational Lease); and

 

(xi)details of all irrecoverable expenditure incurred or to be incurred by the
Borrower in respect of the Property) in excess of £10,000; and

 

(e)such further information regarding the business and operations of the
Borrower, the Property or the financial condition of the Borrower as the Lender
may reasonably request.

 

16.4The Borrower shall notify the Lender if any person becomes a member of the
Borrower or ceases to be a member of the Borrower.

 

16.5The Borrower shall notify the Lender of any Default (and the steps, if any,
being taken to remedy it) on becoming aware of its occurrence.

 

16.6The Borrower shall supply to the Lender a Compliance Certificate within 28
days of each Interest Payment Date setting out (in reasonable detail)
computations as to compliance with the financial covenants set out in clause 17.

 

17Financial covenants

 

17.1So long as any amount is outstanding under the Finance Documents or the
Facility is available for borrowing the Borrower shall ensure that:

 

(a)in respect of each Relevant Period, Annual Rent shall be at least 200 per
cent of Annual Interest Costs; and

 

(b)at all times the Loan shall not exceed 60 per cent of the Market Value of the
Property.

 

17.2The covenant in clause 17.1(a) shall be tested on each Interest Payment
Date. The covenant in clause 17.1(b) shall be tested annually by reference to
the then most recent Valuation received by the Lender.

 

17.3If, following a Valuation, the Borrower is in breach of clause 17.1(b), the
Borrower shall within 20 Business Days of the date on which it is notified by
the Lender of the breach, prepay the Loan in an amount sufficient to ensure
compliance with clause 17.1(b).

 

17.4

 

(a)The Borrower shall within 3 Business Days of written demand pay the costs of
the initial Valuation supplied under clause 4.1 and any Valuation requested in
accordance with clauses 17.4(b) and 17.4(c).

 

(b)The Lender may request a Valuation no more than once in each three year
period.

 

12

INV.SPV.FL

  

(c)Notwithstanding clause 17.4(b), the Lender may request a Valuation at any
time if:

 

(i)a Default is outstanding; or

 

(ii)subject to clause 17.4(f), a Default is reasonably anticipated at the date
of the request; and/or

 

(iii)the Borrower proposes to sell or otherwise dispose of all or any part of
the Property.

 

(d)The Lender may call for a Valuation at any time at its own cost.

 

(e)The Borrower shall provide all reasonable assistance to a Valuer to enable it
to carry out a Valuation.

 

(f)If the Lender requests a Valuation pursuant to clause 17.4(c)(ii) and the
Valuation does not reveal the existence of a Default, in the event that the
Lender has requested a Valuation more than once pursuant to clause 17.4(b) or
17.4(c) in the previous three years the cost of the Valuation shall be for the
Lender's account.

 

18General undertakings

 

The undertakings in this clause 18 remain in force from the date of this letter
for so long as any amount is outstanding under the Finance Documents or the
Facility is available for borrowing.

 

18.1The Borrower will comply with all laws and regulations applicable to it if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.

 

18.2The Borrower will not, without the prior written consent of the Lender,
(whether by a single transaction or a series of related or unrelated
transactions and whether at the same time or over a period of time) sell,
transfer, lease or otherwise dispose of any of its Charged Assets or agree to do
so.

 

18.3

 

(a)The Borrower shall not create or permit to subsist any Security over any of
its assets other than Permitted Security.

 

(b)The Borrower shall procure that its payment obligations under the Finance
Documents rank at least pari passu with the claims of all other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 

18.4The Borrower will not without the prior written consent of the Lender (such
consent not to be unreasonably withheld, delayed or conditioned) form or acquire
any Subsidiary or subscribe for shares in any company.

 

18.5The Borrower will not incur or permit to be outstanding any Financial
Indebtedness, other than:

 

(a)amounts due under any Finance Document;

 

(b)any other Financial Indebtedness to which the Lender has given its prior
written consent;

 

13

INV.SPV.FL

  

(c)Subordinated Loans;

 

(d)any other Financial Indebtedness which the Lender has made available to the
Borrower; and

 

(e)other Financial Indebtedness not exceeding £5,000 in aggregate in any
financial year.

 

18.6The Borrower will not without the prior written consent of the Lender
redesignate all or any part of any member's capital contribution as a loan.

 

18.7The Borrower shall not, without the prior written consent of the Lender:

 

(a)grant or agree to grant any new Occupational Lease;

 

(b)agree to any amendment or waiver or surrender or take any action which may
lead to forfeiture in respect of any existing Occupational Lease;

 

(c)grant any licence or right to occupy any part of the Property;

 

(d)(such consent not to be unreasonably withheld, delayed or conditioned where
the Borrower may not unreasonably withhold its consent) consent to any
assignment or subletting or sub-lease of any lessee's or tenant's interest under
any Occupational Lease; or

 

(e)(except where required to do so under the terms of the relevant Occupational
Lease) agree to any rent review in respect of any Occupational Lease.

 

18.8

 

(a)The Borrower shall not appoint any Managing Agent of the Property other than
Moor Park Capital Partners LLP except with the consent of, and on terms approved
by, the Lender (such consent not to be unreasonably withheld, delayed or
conditioned).

 

(b)The Borrower shall procure that each Managing Agent shall on its appointment
enter into a Duty of Care Deed and acknowledge to the Lender that it has notice
of the Security created by the Security Documents and that it agrees to pay all
Net Rental Income received by it into the Rent Account in cleared funds on or
before each Interest Payment Date without withholding, set off or counterclaim.

 

(c)The Borrower shall not terminate the appointment of any Managing Agent
without the consent of the Lender (such consent not to be unreasonably withheld,
delayed or conditioned).

 

18.9The Borrower shall not change its accounting reference period without the
prior written consent of the Lender (such consent not to be unreasonably
withheld, delayed or conditioned).

 

14

INV.SPV.FL

  

18.10

 

(a)The Borrower shall effect:

 

(i)insurance of its assets in accordance with paragraph 6.14 of the CML Lenders'
Handbook save that the insurance shall be for the full reinstatement value of
the Property which shall be deemed to be the value of that Property as specified
in the most recent Valuation;

 

(ii)insurance against acts of terrorism; and

 

(iii)insurance against 3 years loss of rent,

 

all such insurances to be in amount and in a form and with an insurance company
or underwriters acceptable to the Lender (acting reasonably).

 

(b)The Borrower will procure that the Lender is either joint insured or, if so
agreed by the Lender, noted as mortgagee and loss payee on each such insurance
policy and that every such policy shall contain:

 

(i)a standard mortgagee clause whereby such insurance shall not be vitiated or
avoided as against a mortgagee in the event or as a result of any
misrepresentation, act or neglect or failure to make disclosure on the part of
the insured party or any circumstance beyond the control of the insured party;
and

 

(ii)terms providing that it shall not be invalidated so far as the Lender is
concerned for failure to pay any premium due without the insurer first giving to
the Lender not less than 10 Business Days' notice.

 

(c)The Borrower will promptly on request supply copies of its Insurances and
will notify the Lender of new policies, renewals made and material variations or
cancellations of policies made or, to the knowledge of the Borrower, threatened
or pending.

 

(d)The Borrower shall not do or permit to be done anything which may make void
or voidable any of the Insurances.

 

(e)The Borrower shall promptly pay all premiums and do all other things
necessary to keep all of the Insurances.

 

(f)If the Borrower fails to comply with any of the provisions of this
clause 18.10, the Lender shall immediately be entitled to effect the Insurances
concerned at the expense of the Borrower.

 

(g)Subject to clause 18.10(h), the Borrower shall apply all monies received or
receivable under any Insurance (other than any insurance in respect of third
party liability) towards replacing, restoring or reinstating the relevant asset.
Any proceeds of insurance received by the Borrower shall, pending any such
replacement, restoration or reinstatement, be credited to the Rent Account.

 

(h)To the extent that any Insurance and any Occupational Lease does not restrict
the proceeds of insurance under that policy being used to prepay the Loan, the
proceeds of insurance shall:

 

(i)if at the relevant time an Event of Default has occurred and is continuing;
or

 

15

INV.SPV.FL

  

(ii)at any other time if the Lender requests or requires it in writing,

 

be used to prepay the Loan.

 

18.11The Borrower shall use all reasonable endeavours to obtain (as soon as
practicable) from each landlord under any lease pursuant to which the Borrower
holds an interest in the Property, an acknowledgement addressed to the Lender
confirming that such landlord will provide the Lender with 14 days' prior
written notice of its intention to serve a notice under section 146 of the Law
of Property Act 1925 or to take any other steps to forfeit or terminate such
lease.

 

19Events of Default

 

Each of the events or circumstances set out in this clause 19 is an Event of
Default.

 

19.1The Borrower does not pay on the due date any amount pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless its failure to pay is caused by an administrative or technical
error and payment is made within 3 Business Days of its due date.

 

19.2Any of the provisions in clauses 8.6, 16, 17.1(a), 17.3, 18.2, 18.3, 18.5
and 18.10 are not complied with.

 

19.3

 

(a)The Borrower does not comply with any provision of the Finance Documents
(other than clause 17.1(b) and those provisions referred to in clauses 19.1
and 19.2).

 

(b)No Event of Default under clause 19.3(a) will occur if the failure to comply
is capable of remedy and is remedied within ten Business Days of the Lender
giving written notice to the Borrower or the Borrower becoming aware of the
failure to comply.

 

19.4

 

(a)Any representation or statement made or deemed to be made by the Borrower in
any Finance Document or any other document delivered by or on behalf of the
Borrower under or in connection with any Finance Document is or proves to have
been incorrect or misleading when made or deemed to be made.

 

(b)No Event of Default under clause 19.4(a) will occur if the failure to comply
is capable of remedy and is remedied within ten Business Days of the Lender
giving written notice to the Borrower or the Borrower becoming aware of the
failure to comply.

 

19.5Any Financial Indebtedness of the Borrower (other than any Financial
Indebtedness due to the Lender other than pursuant to the Finance Documents) is
not paid when due nor within any originally applicable grace period or is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

 

19.6Any demand is made by a creditor in respect of any Financial Indebtedness of
the Borrower (other than any Financial Indebtedness due to the Lender other than
pursuant to the Finance Documents) which is incurred pursuant to an on demand
facility (however described).

 

19.7The Borrower is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of

 

16

INV.SPV.FL

  

its indebtedness (other than any Financial Indebtedness due to the Lender other
than pursuant to the Finance Documents).

 

19.8Any corporate action, legal proceedings or other procedure or step is taken
in relation to or with a view to:

 

(a)the suspension of payments, a moratorium of any indebtedness of the Borrower
(other than any such action taken in respect of any Financial Indebtedness due
to the Lender other than pursuant to the Finance Documents);

 

(b)winding-up, dissolution, administration, bankruptcy or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of the Borrower;

 

(c)a composition, assignment or arrangement with any creditor of the Borrower
(other than any such action taken in respect of any Financial Indebtedness due
to the Lender other than pursuant to the Finance Documents);

 

(d)the appointment of a receiver, administrative receiver, compulsory manager or
other similar officer in respect of the Borrower or any of its assets (other
than any such action taken in respect of any Financial Indebtedness due to the
Lender other than pursuant to the Finance Documents);

 

(e)the appointment of a liquidator, administrator, administrative receiver or
other similar officer in respect of the Borrower; or

 

(f)enforcement of any Security over any assets of the Borrower (other than any
such action taken in respect of any Financial Indebtedness due to the Lender
other than pursuant to the Finance Documents),

 

or any analogous procedure or step is taken in any jurisdiction.

 

19.9Any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of the Borrower and is not discharged within 10 Business
Days (other than any such action taken in respect of any Financial Indebtedness
due to the Lender other than pursuant to the Finance Documents).

 

19.10Any part of the Property is destroyed or is damaged to a material extent
such that, taking into account the actually recoverable or recovered proceeds of
insurance effected under the Finance Documents, in the opinion of the Lender,
the destruction or damage will have a Material Adverse Effect.

 

19.11It is or becomes unlawful for the Borrower to perform any of its
obligations under the Finance Documents.

 

19.12All or any part of the Property is compulsorily purchased.

 

19.13Any person, other than the Lender, commits any breach of, or omits to
observe, any of the obligations expressed to be assumed by such person under the
Subordination Deed.

 

19.14The entire issued share capital of the Borrower ceases to be legally and
beneficially owned by the Shareholder.

 

19.15Any event or series of events or any circumstances whether related or not
occurs or circumstances arise which has or is reasonably likely to have a
Material Adverse Effect.

 

17

INV.SPV.FL

  

19.16On and at any time after the occurrence of an Event of Default which is
continuing the Lender may, by notice to the Borrower:

 

(a)cancel the Facility, at which time it shall immediately be cancelled; and/or

 

(b)declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued under the Finance Documents be immediately due and
payable, at which time they shall become immediately due and payable; and/or

 

(c)declare that all or part of the Loan be payable on demand, at which time it
shall immediately become payable on demand by the Lender,

 

and at any time thereafter the Lender may, without prejudice to its rights under
the Security Documents, enforce any or all of the Security Documents.

 

20Changes to the parties

 

20.1The Lender may:

 

(a)assign any of its rights; or

 

(b)transfer by novation any of its rights and obligations,

 

under the Finance Documents to any Qualifying Lender and the Borrower shall
promptly take (at the cost of the Lender) all steps necessary or desirable to
facilitate any such assignment or transfer.

 

20.2The Lender may disclose to any person:

 

(a)to (or through) whom the Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this letter;

 

(b)with (or through) whom the Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this letter or the Borrower;

 

(c)to whom, and to the extent that, information is required to be disclosed by
any applicable law or regulation; or

 

(d)who is an Affiliate of the Lender,

 

any information about the Borrower and the Finance Documents as the Lender shall
consider appropriate provided that, in each case, any person to whom such
information is to be given is informed in writing of its confidential nature and
(except in the case of 20.2(c) above) gives an appropriate confidentiality
undertaking in respect of such information.

 

20.3The Borrower may not assign any of its rights or transfer any of its rights
or obligations under the Finance Documents.

 

21Conduct of business by the Lender

 

No provision of this letter will:

 

(a)interfere with the right of the Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit; or

 



18

INV.SPV.FL

 

(b)oblige the Lender to disclose any information relating to its affairs (tax or
otherwise) or any compensation in respect of Tax.

 

22Payment mechanics

 

22.1On each date on which the Borrower is required to make a payment under a
Finance Document, the Borrower shall ensure that the Managing Agent makes the
same available to the Lender for value on the due date.

 

22.2If the Lender receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Lender shall apply that payment towards the obligations of the Borrower under
the Finance Documents in such order as the Lender shall determine.

 

22.3All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set off
or counterclaim.

 

22.4

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

(b)During any extension of the due date for payment of any principal amount
under this letter, interest is payable on that principal amount at the rate
payable on the original due date.

 

22.5If a change in any currency of the United Kingdom occurs, this letter will,
to the extent the Lender (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the relevant interbank market and
otherwise to reflect the change in currency.

 

22.6Set off

 

The Lender may set off any matured obligation due from the Borrower under the
Finance Documents against any matured obligation owed by the Lender to the
Borrower under the Finance Documents, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Lender may convert either obligation at a market rate
of exchange in its usual course of business for the purpose of the set off.

 

23Security and recourse

 

23.1All obligations of the Borrower to the Lender under the Finance Documents
will be secured by the Security Documents.

 

23.2Notwithstanding anything in this letter or in the Security Documents to the
contrary the Lender acknowledges and agrees that all amounts payable or
expressed to be payable by the Borrower to the Lender under, or in respect of
its obligations and liabilities under, this letter and the Security Documents
shall be recoverable only from and to the extent of:

 

(a)the Charged Assets; and

 

(b)any proceeds of realisation or enforcement of any such Security,

 

19

INV.SPV.FL

  

and the Borrower shall not be personally liable for such amounts (and the Lender
on behalf of itself and any parties claiming through it (whether by assignment,
novation, subrogation, reimbursement or otherwise) waives all rights against the
Borrower personally in respect of such amounts).

 

24Notices

 

24.1Any communication to be made under or in connection with this letter shall
be made in writing and, unless otherwise stated, may be made by fax or letter.

 

24.2The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party for any communication
or document to be made or delivered under or in connection with this letter is:

 

(a)in the case of the Borrower: Moor Park Capital Partners LLP

 

Address:               Second Floor

37-38 Margaret Street

London

W1G OGF



 

Fax number:         +44 (0)203 0111 573

 

Attention:             Graydon Butler; and

 

(b)in the case of the Lender:

 

Address:Santander UK plc
298 Deansgate
Manchester
M3 4HH

 

Fax number:         0161 953 3517

 

Attention:             Commercial Property Administration Manager,

 

or any substitute address, fax number or department or officer as either party
may notify to the other by not less than 5 Business Days' notice.

 

24.3

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or 5 days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under clause 24.2, if addressed to that department or officer.

 

(b)Any communication or document to be made or delivered to the Lender will be
effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified above
(or any substitute department or officer as the Lender shall specify for this
purpose).

 

20

INV.SPV.FL

  

(c)Where the Borrower's registered office is outside the United Kingdom then
without prejudice to any other mode of service allowed under any relevant law,
it irrevocably appoints Moor Park Capital Partners LLP as its agent for service
of notices and all other communications in relation to the Finance Documents
(including process in relation to any proceedings before the English courts in
connection with any Finance Document).

 

(d)If any person appointed as an agent for service is unable for any reason to
act as agent the Borrower must immediately (and in any event within five days of
such event taking place) appoint another agent on terms acceptable to the
Lender. Failing this, the Lender may appoint another agent for this purpose.

 

25Calculations and certificates

 

25.1In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, in the absence of manifest error, the entries made in
the accounts maintained by the Lender are prima facie evidence of the matters to
which they relate.

 

25.2Any certification or determination by the Lender under any Finance Document
is, in the absence of manifest error, conclusive evidence of the matters to
which it relates.

 

25.3Any interest, commission or fee accruing under a Finance Document will
accrue from day to day and is calculated on the basis of the actual number of
days elapsed and a year of 365 days.

 

26Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

27Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy available to it under the Finance Documents or otherwise
shall operate as a waiver, nor shall any single or partial exercise of any right
or remedy prevent any further or other exercise or the exercise of any other
right or remedy. The rights and remedies provided in the Finance Documents are
cumulative and not exclusive of any rights or remedies provided by law.

 

28Third parties

 

28.1Unless expressly provided to the contrary in this letter, a person who is
not a party to this letter has no rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this letter.

 

28.2The consent of any person who is not a party to this letter is not required
to rescind or vary this letter or any other agreement entered into in connection
with it.

 

29Publicity

 

The Borrower agrees that the Lender may, with the prior written consent of the
Borrower (such consent not to be unreasonably withheld or delayed), publicise
details of the Facility.

 

21

INV.SPV.FL

  

30Inconsistency with Security Documents

 

To the extent that there is any inconsistency between the terms of any Security
Documents and the terms of this letter, then until such time as all liabilities
and obligations of the Borrower under this letter are repaid and discharged in
full, the terms of this letter shall prevail.

 

31Governing law

 

31.1This letter shall be governed by, and construed in accordance with, English
law and all claims and disputes between the parties arising out of or in
connection with this letter (whether or not contractual in nature) shall be
determined in accordance with English law.

 

31.2If in any court either party argues that a court other than the courts of
England and Wales has jurisdiction to determine any dispute or difference
between the parties arising out of or in connection with this letter that issue
shall be determined in accordance with English law and each party irrevocably
and unconditionally waives any right it might otherwise have to rely upon the
law of the forum or any other law.

 

32Submission to jurisdiction

 

32.1For the benefit of the Lender, the Borrower submits to the exclusive
jurisdiction of the courts of England and Wales in relation to all claims,
disputes, differences or other matters arising out of or in connection with this
letter provided that nothing in this clause shall prevent the Lender in its sole
and unfettered discretion, from commencing proceedings against the Borrower in
any court of competent jurisdiction.

 

32.2The Borrower irrevocably waives any right that it may have:

 

(a)to object on any ground to an action being brought in the courts of England
and Wales, to claim that the action brought in the courts of England and Wales
has been brought in an inconvenient forum, or to claim that the courts of
England and Wales do not have jurisdiction; or

 

(b)to oppose the enforcement of any judgment of any court of England and Wales.

 

33Acceptance

 

33.1The offer contained in this letter shall be open for acceptance for 20
Business Days following the date of this letter.

 

33.2Please indicate your acceptance of the terms set out in this letter by
signing and returning to us the enclosed copy of this letter.

 

Yours faithfully       /s/ Santander UK plc  

 

22

INV.SPV.FL

 

We acknowledge receipt of the facility letter of which this is a copy. We accept
the terms set out in that letter.

 

Signed by: /s/ Jesse C. Galloway     Authorised Signatory, Jesse C. Galloway    
    on behalf of: ARC PFBFDUK001, LLC a Delaware limited liability company      
Date: 30 January 2014  

 

23

INV.SPV.FL

 

Schedule 1

 

Definitions and construction

 

Affiliate means in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company

 

Annual Interest Costs means, in relation to any Relevant Period, the amount
determined by the Lender to be the aggregate of the fixed rate and other amounts
payable by the Borrower under the Hedging Arrangements during that Relevant
Period

 

Annual Rent means, in relation to any Relevant Period, the amount determined by
the Lender to be the aggregate Rental Income received by or on behalf of the
Borrower in respect of the Property during that Relevant Period provided that,
in respect of any Relevant Period ending on or before 31 July 2015, Annual Rent
shall include such sums that have been transferred to the Rent Account from the
Charged Account in accordance with clause 9.5

 

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing or registration

 

Availability Period means the period of 20 Business Days from and including the
date of this letter

 

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London

 

Certificate of Title means a certificate prepared by the Lender's solicitors, in
form and substance satisfactory to the Lender, relating to the Borrower's title
to the Property

 

Charged Assets means the undertaking, property and assets of the Borrower which
are subject to Security created by the Security Documents in favour of the
Lender

 

Charged Account means the Security Account as defined in the Charge over Deposit

 

Charge Over Deposit means the charge entered into or to be entered into by the
Borrower in favour of the Lender over the Deposit

 

CML Lenders' Handbook means the Council of Mortgage Lenders Lenders' Handbook
for England and Wales for the time being, a copy of the latest edition of which
is available at www.cml.org.uk

 

Code means the US Internal Revenue Code of 1986

 

Compliance Certificate means a certificate signed by a special member of the
Borrower and substantially in the form set out in Schedule 3

 

Default means an Event of Default or any event or circumstance which would (with
the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the
foregoing) be an Event of Default

 

Deposit means (i) an amount equal to the rental top-up payment to be received by
the Borrower pursuant to the lease of the Property for the period from the
Utilisation Date until 4 November 2015 or (ii) £910,000, whichever is the
greater, standing to the credit of the Charged Account and charged in favour of
the Lender pursuant to the Charge Over Deposit

 

Duty of Care Deed means the deed executed or to be executed by each of the
Borrower, the Lender and a Managing Agent

 

24

INV.SPV.FL

  

Event of Default means any event or circumstance specified as such in clause 19

 

Facility means the term loan facility made available under this letter as
described in clause 1

 

FATCA means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b)any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 

(c)any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction

 

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA

 

FATCA Exempt Party means a party that is entitled to receive payments free from
any FATCA Deduction

 

Final Repayment Date means 5 (five) years after the Utilisation Date

 

Finance Document means this letter, each Security Document, the Subordination
Deed, each Duty of Care Deed, each Hedging Arrangement, each Compliance
Certificate and each other document designated as such by the Lender and the
Borrower

 

Financial Indebtedness means any indebtedness for or in respect of:

 

(a)moneys borrowed;

 

(b)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

(c)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

 

(d)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

(e)any amount raised under any other transaction (including, without limitation,
any forward sale or purchase agreement) having the commercial effect of a
borrowing;

 

(f)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value shall be
taken into account);

 

(g)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

(h)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (g) above

 

GAAP means generally accepted accounting principles in the country of
incorporation of the Borrower

 

25

INV.SPV.FL

  

Hedging Arrangement means any interest rate management agreement or arrangement
entered into by the Borrower to hedge its floating rate interest payment
obligations under this letter

 

Holding Company means in relation to a company or corporation, any other company
or corporation in respect of which it is a Subsidiary

 

Insurances means all contracts or policies of insurance in which the Borrower
has an interest

 

Interest Payment Date means:

 

(a)30 April, 31 July, 31 October, 31 January in each year; and

 

(b)the Final Repayment Date

 

Interest Period means in relation to the Loan each period determined in
accordance with clause 8.2 and, in relation to any sum due and payable but
unpaid by the Borrower under the Finance Documents, each period determined in
accordance with clause 8.4

 

ITA means the Income Tax Act 2007

 

Legal Charge means a charge by way of legal mortgage of the Property executed or
to be executed by the Borrower in favour of the Lender

 

Lender means Santander UK plc

 

LIBOR means in relation to the Loan:

 

(a)the applicable Screen Rate; or

 

(b)(if no Screen Rate is available for the currency or period of that Loan) the
rate (rounded upwards to four decimal places) quoted by leading banks to the
Lender in the London Interbank Market,

 

as of 11.00 am on the first day of an Interest Period for the offering of
deposits in the currency of that Loan and for a period comparable to such
Interest Period for that Loan

 

LIBOR Break Costs means the amount (if any) by which:

 

(a)the interest (excluding Margin) which the Lender should have received for the
period from the date of receipt of all or any part of the Loan or Unpaid Sum to
the last day of the current Interest Period in respect of the Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period

 

exceeds:

 

(b)the amount which the Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the London Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period,

 

provided that if the LIBOR Break Costs as calculated above should be a negative
figure, that figure shall be a LIBOR Break Gain

 

Loan means the principal amount of the borrowing by the Borrower made or to be
made under the Facility or the principal amount outstanding for the time being
of that borrowing

 

26

INV.SPV.FL

  

Management Agreement means the management agreement entered into between the
Borrower and the Managing Agent in a form and substance satisfactory to the
Lender

 

Managing Agent means a managing agent of the Property or other person having
authority to collect the Rental Income in respect of the Property, in each case
approved by the Lender (such approval not to be unreasonably withheld, delayed
or conditioned)

 

Mandatory Cost means the cost to the Lender of compliance with the requirements
of the Bank of England and/or the Financial Conduct Authority and/or the
Prudential Regulation Authority (as applicable) (or, in each case, any other
authority which replaces all or any of its functions) or the requirements of the
European Central Bank, calculated by the Lender and expressed as a percentage
rate per annum

 

Margin means 2.25 per cent per annum

 

Market Value means the market value (as defined in the Statements of Asset
Valuation Practice and Guidance Notes issued by the Royal Institution of
Chartered Surveyors from time to time)

 

Material Adverse Effect means, in the opinion of the Lender, a material adverse
effect on:

 

(a)the business, assets or financial condition of the Borrower; and/or

 

(b)the ability of the Borrower to perform any of its obligations under the
Finance Documents to which it is a party; and/or

 

(c)the value or enforceability of the Security created by the Security Documents

 

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)(subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and

 

(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end

 

provided that the rules in (a), (b) and (c) above will only apply to the last
Month of any period

 

Net Rental Income means Rental Income less amounts properly deducted by the
Managing Agent in accordance with the Management Agreement, in respect of
repairs, insurance, management and other professional fees in relation to the
Property

 

Occupational Lease means any agreement for lease or for licence or any
occupational lease or licence to which the Property may be subject from time to
time

 

Permitted Security means:

 

(a)any Security granted in favour of the Lender;

 

27

INV.SPV.FL

  

(b)any lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by the Borrower;

 

(c)any netting or set off arrangement entered into by the Borrower in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances;

 

(d)any Security arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to the Borrower in the ordinary course of trading and on the
supplier's standard or usual terms and not arising as a result of any default or
omission by the Borrower; or

 

(e)any Security permitted by the Lender in writing

 

Property means 1 Godwin Street, Bradford BD1 2SU and registered with title
numbers WYK870795 and WYK870806

 

Qualifying Lender means:

 

(a)the Lender provided that it is (on the date a payment falls due) within the
charge to United Kingdom corporation tax as respects that payment and is the
Lender in respect of an advance made by a person that was a bank (as defined in
section 879 of the ITA) at the time that advance was made; or

 

(b)the Lender which is:

 

(i)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(ii)a partnership each member of which is:

 

(A)a company so resident in the United Kingdom; or

 

(B)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (within the meaning of
section 11(2) of the Taxes Act) the whole of any share of interest payable in
respect of that advance that falls to it by reason of sections 114 and 115 of
the Taxes Act;

 

(iii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company; or

 

(c)a building society authorised under the Building Societies Act 1986 and which
is entitled to receive interest payable to it under this letter without
deduction of tax pursuant to section 880 of the ITA

 

Quarter means each consecutive three month period ending on an Interest Payment
Date save that the first such period shall commence on the Utilisation Date and
end on the first Interest Payment Date thereafter

 

Relevant Jurisdiction means, in relation to the Borrower:

 

(a)its jurisdiction of incorporation or (in the case of an individual) the
jurisdiction in which it is resident

 

28

INV.SPV.FL

  

(b)any jurisdiction where any asset subject to or intended to be subject to the
Security to be created by it pursuant to the Security Documents is situated

 

(c)any jurisdiction where it conducts its business and

 

(d)the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it

 

Relevant Period means:

 

(a)in respect of each Interest Payment Date occurring in the 12 month period
from the Utilisation Date, the period from the Utilisation Date to that Interest
Payment Date; and

 

(b)thereafter, each 12 month period ending on an Interest Payment Date

 

Rent Account means the account referred to in clause 9.1 and any account which
replaces it from time to time with the prior written consent of the Lender

 

Rental Income means the aggregate of all amounts payable to, or for the benefit
or account of, the Borrower in connection with the letting or permitted third
party occupation or use of the whole or any part of the Property including each
of the following amounts:

 

(a)rent, licence fees and equivalent amounts paid or payable;

 

(b)any sum received or receivable from any deposit held as security for
performance of a tenant's obligations;

 

(c)any other moneys paid or payable in respect of occupation and/or usage of the
Property and any fixture and fitting on the Property including any fixture or
fitting on the Property for display or advertisement, on licence or otherwise;

 

(d)any sum paid or payable under any policy of insurance in respect of loss of
rent or interest on rent;

 

(e)any sum paid or payable, or the value of any consideration given, for the
grant, surrender, amendment, supplement or extension of any Occupational Lease;

 

(f)any sum paid or payable in respect of a breach of covenant or dilapidations
under any Occupational Lease;

 

(g)any sum paid or payable by or distribution received or receivable from any
guarantor of any occupational tenant under any Occupational Lease;

 

(h)any Tenant Contributions; and

 

(i)any interest paid or payable on, and any damages, compensation or settlement
paid or payable in respect of, any sum referred to above less any related fees
and expenses incurred (which have not been reimbursed by another person) by the
Borrower

 

Repeating Representations means each of the representations in clause 15.1 to
clause 15.10 (inclusive)

 

Reports means the Certificate of Title and the initial Valuation referred to in
Schedule 2 {and any other third party reports and assessments referred to in
paragraph 4 of Schedule 2

 

Reservations means:

 

29

INV.SPV.FL

  

(a)the principle that equitable remedies are remedies which may be granted or
refused at the discretion of the court;

 

(b)the limitation of enforcement by laws relating to bankruptcy, insolvency,
liquidation, reorganisation, court schemes, moratoria, administration and other
laws generally affecting the rights of creditors;

 

(c)the time barring of claims under the Limitation Acts;

 

(d)the possibility that an undertaking to assume liability for or to indemnify a
person against non payment of stamp duty may be void;

 

(e)defences of set off or counter-claim; and

 

(f)similar principles and similar matters arising under the laws of any foreign
jurisdictions in which the relevant obligations may have to be performed

 

Screen Rate means, in relation to LIBOR, the British Bankers' Association
Interest Settlement Rate for Sterling and the relevant period displayed on the
relevant page of the Reuters screen save that if the agreed page is replaced or
the service ceases to be available, the Lender may specify another page or
service displaying the appropriate rate after consultation with the Borrower

 

Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect

 

Security Document means the Legal Charge, Charge over Deposit and any other
document which confers Security on the Lender or constitutes a guarantee,
indemnity or other assurance in favour of the Lender in respect of liabilities
of the Borrower in connection with the Finance Documents and any other document
designated as such by the Lender and the Borrower

 

Shareholder means ARC Global Holdco, LLC (registered in the state of Delaware,
United States of America)

 

Sterling and £ means the lawful currency of the United Kingdom

 

Subordinated Creditor means ARC Global Holdco, LLC (a limited liability company
incorporated the state of Delaware)

 

Subordinated Loans means at any time the aggregate of any loans outstanding to
the Subordinated Creditor from the Borrower

 

Subordination Deed means a subordination deed executed or to be executed by the
Borrower and the Subordinated Creditor in favour of the Lender in connection
with the Facility Letter

 

Subsidiary means a subsidiary undertaking within the meaning of section 1162 of
the Companies Act 2006

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same)

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document other than a FATCA Deduction

 

Taxes Act means the Income and Corporation Taxes Act 1988

 



30

INV.SPV.FL

 

Tenant Contributions means any amount paid or payable to the Borrower by any
tenant under an Occupational Lease or any other occupier of the Property, by way
of:

 

(a)contribution to:

 

(i)ground rent;

 

(ii)insurance premia;

 

(iii)the cost of an insurance valuation;

 

(iv)a service or other charge in respect of the Borrower's costs in connection
with any management, repair, maintenance or similar obligation or in providing
services to a tenant of, or with respect to, the Property; or

 

(v)a reserve or sinking fund; or

 

(b)VAT.

 

Utilisation Date means the date on which the Loan is, or is to be, made

 

Valuation means a valuation report by the Valuer addressed to the Lender,
containing in particular a valuation of the Property on the basis of the market
value in accordance with the Statements of Asset Valuation Practice and Guidance
Notes issued by the Royal Institution of Chartered Surveyors from time to time

 

Valuer means Savills of 33 Margaret Street, London or such other surveyor or
valuer as may be appointed or approved by the Lender from time to time

 

VAT means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature which may be imposed from time to time

 

Construction

 

1              Any reference in this letter to:

 

1.1assets includes present and future property, revenues and rights of every
description;

 

1.2this letter, a Finance Document or any other agreement or instrument is a
reference to this letter, that Finance Document or that other agreement or
instrument as the same may have been, or may from time to time be, amended,
novated, replaced, restated, supplemented or varied provided that, where the
consent of the Lender is required pursuant to any Finance Document or otherwise
to such amendment, novation, replacement, restatement, supplement or variation,
such consent has been obtained;

 

1.3indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

1.4a guarantee includes any guarantee, indemnity, counter indemnity or other
assurance in respect of the indebtedness of any person;

 

1.5a person includes any person, firm, company, corporation, government, state
or agency of a state or any association, trust or partnership (whether or not
having separate legal personality) or two or more of the foregoing;

 

31

INV.SPV.FL

  

1.6a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of the law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

1.7a reference to determines or determined means a determination made in the
absolute discretion of the person making the determination;

 

1.8a provision of law is a reference to that provision as amended or re-enacted;

 

1.9any provision in the CML Lenders' Handbook shall be treated (where and when
applicable) as being a reference to the corresponding provision (or provisions)
that most nearly corresponds to it in any amendment to or replacement of the CML
Lenders' Handbook as at the date of this letter;

 

1.10a clause number is to a clause in this letter and a reference to a paragraph
number is to a paragraph of the relevant schedule in which that reference
appears, unless specified otherwise; and

 

1.11the masculine shall include the feminine.

 

2Clause and schedule headings are for ease of reference only.

 

3A Default is continuing if it has not been remedied or waived.

 

4A reference in this letter to any person includes that person's successors and
(in the case of the Lender only) its permitted assignees and transferees.

 

32

INV.SPV.FL



 

Schedule 2

 

Conditions precedent

 

1The Borrower

 

1.1A copy of the constitutional documents of the Borrower.

 

2Financial Information

 

2.1A copy of the most recent financial statements of any material tenant of the
Property.

 

2.2Evidence and details of funding (if any) in respect of the balance of the
purchase price of the Property provided other than under this letter.

 

2.3Written confirmation addressed to the Lender from the Borrower's solicitors
that they are holding £12,750,000 (being the balance of the purchase price for
the Property) and that immediately on utilisation of the Facility they will
apply such sum and the Loan immediately in completion of the purchase of the
Property.

 

3Insurance

 

Evidence of the extent and level of insurance cover in force (including the
extent and level of insurance cover in respect of acts of terrorism), that the
insurance accords with the terms of this letter and the Legal Charge and that
the Lender is either joint insured or noted on each relevant policy as mortgagee
and loss payee.

 

4Valuation

 

The initial Valuation in a form and substance satisfactory to the Lender
confirming that:

 

(a)the maximum amount of the Facility (as shown in clause 1) does not exceed 50%
of the Market Value of the Property;

 

(b)the Annual Rent for the 12 months immediately following the Utilisation Date
is not less than 200% of Annual Interest Costs for such period.

 

5Property

 

5.1A Certificate of Title in respect of the Property.

 

5.2An undertaking from the Borrower's solicitors in relation to the payment of
SDLT, the title deeds to the Property, the Occupational Lease and registration
of the Security Documents and the form RX1 at the Land Registry.

 

5.3A completed Land Registry application form RX1.

 

5.4An effective discharge of all Security affecting the Property and all other
Security affecting any other assets the subject of the Security Documents.

 

5.5If applicable, a copy of the completion statement prepared by the vendor's
solicitors.

 

5.6In respect of each subsisting Occupational Lease:

 

(a)a rental authority letter from the vendor of the Property addressed to the
tenant(s); and

 

33

INV.SPV.FL

  

(b)copy rent receipts or other evidence of receipt of rent by the vendor of the
Property.

 

5.7A copy of all consents (if any) required for the transfer of the Property to
the Borrower and the charging of the Property by the Borrower.

 

5.8Confirmation from the Valuer that it has received the Certificate of Title
and specifying any resulting alteration to the initial Valuation.

 

5.9A copy of the Inland Revenue land transaction return in connection with the
Property signed by the Borrower.

 

6Rent Account

 

Evidence that the Rent Account has been opened.

 

7Finance Documents

 

7.1A duly completed notice in accordance with clause 5.

 

7.2This letter accepted by the Borrower.

 

7.3The Legal Charge executed by the Borrower.

 

7.4Hedging arrangements in accordance with clause 8.6.

 

7.5The Subordination Deed executed by the parties thereto.

 

7.6The Charge Over Deposit executed by the Borrower.

 

8Managing Agent

 

8.1The Management Agreement executed by Moor Park Capital Partners LLP and the
Borrower.

 

8.2Evidence of the Managing Agent's professional indemnity insurance cover.

 

8.3The Duty of Care Deed executed by the Managing Agent, the Lender and the
Borrower.

 

9Legal opinions

 

The following legal opinions, each addressed to the Lender a legal opinion of
Proskauer Rose LLP, legal advisers to the Lender as to Delaware law in
substantially in the form provided to the Lender prior to execution and delivery
of this letter.

 

10Miscellaneous

 

10.1Evidence that Moor Park Capital Partners LLP has accepted its appointment as
process agent for the Borrower.

 

10.2Evidence that all relevant fees, costs and expenses pursuant to clauses 10
and 14.1(a) have been paid or will be paid on the Utilisation Date.

 

10.3A copy of any Authorisation or other document, opinion or assurance which
the Lender considers to be necessary or desirable in connection with the entry
into and performance of, and the transactions contemplated by, any Finance
Document or for the validity and enforceability of any Finance Document.

 

34

INV.SPV.FL

  

10.4A copy of the Borrower's VAT registration certificate and evidence that it
has elected to waive the exemption in relation to the Property and that that
election has been acknowledged by HM Revenue & Customs.

 

10.5Such information and documentation as the Lender may require in order to
comply with its "know your customer" procedures.

 

10.6Confirmation from the Lender that the Borrower has placed the Deposit in the
Charged Account in cleared funds or that the Deposit is held to the order of the
Lender pursuant to an unconditional undertaking from the Borrower’s solicitors
to transfer the Deposit into the Charged Account within one Business Day of the
date of the completion of the purchase of the Property.

 

35

INV.SPV.FL



 

Schedule 3

 

Form of Compliance Certificate

 

To:      Santander UK plc

 

From: ARC PFBFDUK001, LLC

 

Dated:

 

Dear Sirs

 

ARC PFBFDUK001, LLC – Facility Letter dated ¨ 2013 (Facility Letter)

 

2We/I refer to the Facility Letter. This is a Compliance Certificate. Terms
defined in the Facility Letter have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

3We/I confirm that:

 

(a)in respect of the period commencing on ¨ and ending on ¨ (being the most
recent Interest Payment Date) Annual Rent is not less than 200 per cent of
Annual Interest Costs; and

 

(b)as at ¨ (being the most recent Interest Payment Date), the Loan is not
greater than 60 per cent of the Market Value of the Property.

 

4We confirm that no Default is continuing.

 

Signed:       Authorised Signatory of     ARC PFBFDUK001, LLC  

 

36

 

 

